Citation Nr: 1827171	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Eligibility for Supplemental Service-Disabled Veterans Insurance (SRH) under 38 U.S.C. § 1922A.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from February 1967 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a decision by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, in which it was determined that the Veteran was not eligible for SRH.  (The Board notes that the decision itself is not of record; however, it would appear from other adjudicative actions that the adverse determination was made in March 2012).  Jurisdiction of the case was later transferred to the RO in Winston-Salem, North Carolina)  The Veteran filed a notice of disagreement (NOD) in June 2012 and a statement of the case (SOC) was issued in April 2013.  The Veteran filed a substantive appeal (via a statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  

The Board notes that on his VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge, sitting at the RO (Travel Board hearing).  However, prior to the Veteran being scheduled for a Travel Board hearing, the Veteran withdrew his appeal.


FINDING OF FACT

In a March 2018 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of eligibility for SRH.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of eligibility for SRH have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In March 2018, in response a January 2018 letter notifying the Veteran that his appeal had been placed on the Board's docket, the Veteran submitted written correspondence stating that he wished to withdraw his appeal.  At that time, the only matter pending on appeal was the claim of eligibility for SRH.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the issue of eligibility for SRH is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


